Case 2:20-cv-04411-MCA-AME Document 34 Filed 02/20/21 Page 1 of 2 PageID: 372




                                                                                    JOSEPH A. BAHGAT
                                                                                    Managing Attorney

                                                                                    +1 732 733 2396
                                                                                    joe@privacyfirm.law



                                                                                    197 Buck Hill Road
                                                                                    Albrightsville PA 18210-3857



      20 February 2021

      FILED ELECTRONICALLY

      The Honorable Leda Dunn Wettre
      Martin Luther King Building & U.S. Courthouse
      50 Walnut Street, Rm. 3C
      Newark, New Jersey 07101

      Re:    Pemberton v. Twp. of Edison, et al., No. 2:20-cv-04411-MCA-LDW

      Dear Judge Wettre:

      On behalf of plaintiﬀ Crista Pemberton, I am writing to object to the sua sponte
      correspondence filed by defendants’ counsel yesterday (ECF No. 33) without
      leave of court, and to request that the letter be stricken from the record for failing
      to comply to with the court’s scheduling order, and specifically disregarding Your
      Honor’s instruction that the parties file a JOINT discovery dispute letter (ECF
      No. 30). As Mr. Baratz indicated in his Feb. 12, 2021 correspondence (submitted as
      an exhibit to the parties’ joint dispute letter filed last Tuesday (ECF No. 32) he
      was in agreement that I would draft the letter, and provided the content he wished
      to include in the joint letter. Prior to filing the joint letter, I gave Mr. Baratz
      multiple opportunities over a four-day period to review the letter and/or to
      supplement defendants’ contribution, but Mr. Baratz declined to do so.

      Although I have not had an opportunity to thoroughly review Mr. Baratz’s sua
      sponte letter filed yesterday, after briefly scanning its contents it was readily
      apparent that each of the arguments are merely repeated from his prior
      correspondence—most if not all of which were submitted as exhibits to the joint
      letter. As such, the contents of Mr. Baratz’s Feb. 19, 2021 letter are redundant
      and/or moot, and need not be considered by the court.




                         LEGAL PROS FOR YOUR INTERNET WOES S M


                           PHILADELPHIA • NEW BRUNSWICK • COLUMBUS
                                       https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 34 Filed 02/20/21 Page 2 of 2 PageID: 373


                                                                                     Hon. Leda Dunn Wettre
                                                                                                 20-Feb-21
                                                                                                     2 of 2




      If, however, the court is inclined to consider defendants’ unruly and untimely
      submission, plaintiﬀ requests notice and a reasonable opportunity to prepare a
      response to its contents. Given counsel’s current caseload and professional
      obligations, plaintiﬀ respectfully requests that if the court decides not to strike Mr.
      Baratz’s letter that the court allow plaintiﬀ a suﬃcient time period to respond that
      includes at least one weekend.

                                           Respectfully yours,



                                            Joseph A. Bahgat
      JAB/

      CC:    All counsel of record (by CM/ECF)




                        LEGAL PROS FOR YOUR INTERNET WOES S M


                                       https://privacyfirm.law
